Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group A, claims 1-3, 5-9, 11-12, 14-15, 17, 19-21, drawn to a polystyrene film.
Group B, claims 23-26 and 33-34, drawn to a multilayer film.
Group C, claims 28, drawn to a food wrap.
Group D, claims 30-32, drawn to a method for producing a film.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A-PS1 – polystyrene with a MFI of 10-40 g/10min, claims 6-7, or


Species A-EMP1 – EMP with a MFI of 15-50 g/10 min, claims 6-7, or
Species A-EMP2 – EMP with a MFI of 2-5 g/10 min, claims 6-7.

Species A-AO – antioxidant agent, claims 11-12, or
Species A-AM – antimicrobial agent, claims 14-15 and 17.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1-3, 5, 8-9, 19-21, 23-26, 28, and 30-34
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups A-D lack unity of invention because even though the inventions of these groups require the technical feature of a polystyrene film with the composition set forth in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the Ye et al. (CN 103205080 A, published 17 Jul. 2017, hereinafter Ye) in view of Bhunia et al. (“Migration of chemical compounds from packaging polymers during microwave, conventional heat treatment, and storage,” Comprehensive Reviews in Food Sci.&Food Safety, Vol. 12, pp. 523-545, published 2013, hereinafter Bhunia) and further in view of Freda (US Patent 3,313,868, published 11 Apr. 1967, hereinafter Freda) and further in view of Sharma et al. (US Patent Application 2007/0066726 A1, published 22 Mar. 2007, hereinafter Sharma). 
Ye teaches an antibacterial polystyrene material comprising polystyrene, a styrene-butyl-acrylate modified ethylene-propylene rubber (ethylene copolymer with polar monomers), and titanium dioxide and nano silver (active substances, antimicrobial) (Abstract).  Ye teaches his composition comprises 76-85 parts polystyrene, 0.5-1 parts nano titanium dioxide, 1-2 part nano silver, 2-6 parts dispersion modifier, 5-10 parts styrene butyl acrylate graft-modified ethylene propylene rubber, 3-5 parts nano apatite whiskers, 0.01-2 parts antioxidants, and 0.1 to 5 parts processing aids (claim 1).
Ye does not disclose the use of crystal polystyrene nor the amount of copolymer in the ethylene-propylene rubber (copolymer). 
Bhunia teaches that general purpose polystyrene (GPPS), a glassy and noncrystalline homopolymer, is used in food packaging (page 527, 1st column, Polystyrene section, 1st paragraph). 
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use type of polystyrene taught by Bhunia in the antibacterial polystyrene modified material of Ye.  Bhunia teaches that glassy, that is crystal-clear, polystyrene is used in food packaging (page 527, 1st column, Polystyrene section, 1st 
Freda teaches an ethylene-propylene rubber containing vinyl aromatic hydrocarbon – alkyl acrylate copolymer (col. 1, lines 10-13).  Freda teaches ethylene-propylene rubbers (copolymers) with greater than 25 mol% propylene (comonomer content).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use comonomer content as taught by Freda for the a styrene-butyl-acrylate modified ethylene-propylene rubber in the antibacterial polystyrene modified material of Ye in view of Bhunia.  Freda teaches that amount of comonomer is needed to form a true elastomer (col. 2, lines 4-8). 
Sharma teaches improving the scratch resistance of substrates comprising polystyrene, other polymers, and their blends by incorporating a carboxylic acid functionalized olefin copolymer and a fatty acid amide into the polymeric substrate (Abstract and paragraphs 0027 and 0050).  Sharma teaches the weight ratio of the functionalized olefin to the fatty acid amide may range from about 20:1 to 1:20 (paragraph 0107) and the total of the two components is 1 to 15 wt.%, based on the weight of the polymer substrate (paragraph 0108).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to incorporate the carboxylic acid functionalized olefin copolymer and fatty acid amide as taught by Sharma into the antibacterial polystyrene modified material of Ye in view of Bhunia and further in view of Freda.  Sharma teaches that this combination of additives provide scratch resistance to the polymer substrates (Abstract). 
Ye in view Bhunia and further in view of Freda and further in view of Sharma teaches polystyrene and ethylene copolymer amounts are 62 [76/(76+10+2+6+1+2+5+5+15)] to 87 wt.% [85/(85+5+0.001+2+0.5+1+0.1+.1+3+1)] and 4 [5/(85+5+2+6+1+2+5+5+15)] to 11 wt.% [10/(76+10+0.001+2+0.5+1+0.1+3+1)], respectively, of his composition.

It is apparent, however, that the instantly claimed PS/(EMP+EA) ratio and that taught by Ye are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the PS/(EMP+EA) ratio disclosed by Ye and the PS/(EMP+EA) ratio disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to PS/(EMP+EA) ratio, it therefore would have been obvious to one of ordinary skill in the art that the PS/(EMP+EA) ratio disclosed in the present claims is but an obvious variant of the PS/(EMP+EA) ratio disclosed in Ye, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VINCENT LAWLER/Examiner, Art Unit 1787